Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 1 of 19




                          Exhibit A
                    Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 2 of 19




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21552076
Notice of Service of Process                                                                            Date Processed: 05/28/2020

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Mutual Insurance Company
                                              Entity ID Number 1765547
Entity Served:                                Liberty Mutual Insurance Company
Title of Action:                              Dr. Richard Gross, DMD vs. One Day Roofing, LLC; Liberty Mutual Insurance
                                              Company
Matter Name/ID:                               Dr. Richard Gross, MD vs. One Day Roofing, LLC; Liberty Mutual Insurance
                                              Company (10039415)
Document(s) Type:                             Complaint
Nature of Action:                             Contract
Court/Agency:                                 Chester County Court of Common Pleas, PA
Case/Reference No:                            2020-01198-CT
Jurisdiction Served:                          Massachusetts
Date Served on CSC:                           05/27/2020
Answer or Appearance Due:                     Other/NA
Originally Served On:                         Liberty Mutual on 05/26/2020
How Served:                                   Client Direct
Sender Information:                           Mark Thomas Sophocles
                                              610-651-0105

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                  Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 3 of 19




Mark Thomas Sophocles LLC                                                                       US POSTAGE AND FEES PAID

21 INDUSTRIAL BLVD STE 201                                                                      FIRST-CLASS
PAOLI PA 19301-1610                                                                             May 22 2020
                                            USPS CERTIFIED MAIL                                 Mai'ed from ZIP 19301
                                                                                                3 oz FirI-Class Mail Flats Rate




                                  III 111111111111111
                                 9414 8108 9876 5060 0952 15
                             Liberty Mutual Insurance
                             175 BERKELEY ST
                             BOSTON MA 02116-5066
                                                                                                                                  iT'Jit4i1
                             1111111 11111111 IIhIhIIhhu1 IIhIIIIhIIIIIIhIhIh1IIIIIhIIIIIIIhI
       Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 4 of 19




                               Mark Thomas Sophocles, LLC
                                      Attorney at Law
                                  21 Industrial Boulevard
                                          Suite 201
                                 Paoli, Pennsylvania 19301
                                      (610) 651-0105
                                    Fax: (610) 651-0106
                                 mark@marksophocles.com

Sent via Certified Mail RRR

                                      May 20, 2020

One Day Roofing
1290 Bay dale Drive, Suite 320
Arnold, MD 21012

Re: Dr. Richard Gross, DMD v. One Day Roofing, et al.
Chester County CCP, No. 2020-01198-CT

To Whom It May Concern:

        Enclosed, please find the Civil Action Complaint entered against you in the
Chester County Court of Common Pleas. This office is pursuing claims sustained by our
client, Dr. Richard Gross, DMD.

        Kindly refer this letter and the Civil Action Complaint immediately to your
insurance carrier for prompt consideration and further attention with the request they
contact this office directly.

       This personal service constitutes Civil Service of the Civil Action Complaint
under Pennsylvania Law.




                       quire


Enclosures as stated
Cc:    Homefix Custom Remodeling, Corp. (via CMRRR)
       Greensky, LLC (via CMRRR)
       Liberty Mutual Insurance Company (via CMRRR)
       Aspen American Insurance Company (via CMRRR)
          Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 5 of 19



                                                                               Fil 4 srd ,ttedt: by
MARK THOMAS SOPHOCLES, LLC                        ATTORNEYS FOR PLAIN
                                                                                                t2:4   pif
3y: Mark Thomas Sophccles, Esquire
Attorney I.D. # 74998                               JIJEY TRIAL DEMANDED
21 Industrial Thouevard, Suite 201
?aeli, PA I L)U) I
Tel. (610) 651-0105
Fa (610) 651-0106

FREMANN LAW Or,
A PROFESSIONAL CORPORATION
By: Scott Bennett Freernani, Esquire
Attorney Lfl.#82030
3101 W. Glenwood Avenue, Suite G103
Phlldebh3, PA 19121
Tel. (215) 564-7400
Fax (215) 564-741

                      IN THE CO
                              UR T OF COON
                                        MM   PLEAS OF
                       CHESTER COUNTY, PENNSYLVANIA
                             CIVIL ACTION LAW      -




D1. RICHARD GROSS, D?'fD,
FJCHARD C. GROSS, D, LLC and
N.K.B.M., LLC,
      Plaintiffs,
                                                                Docket No. 2029-0119-CT
                           V.
ONE DAY ROOFING, LLC,
HOMEFIX REMODELING CORP.,
GREENSKY LLC,
LIBERTY MUTUAL INSURANCE COMPANY
And
ASPEN AMERICAN INSURANCE COMPANY,
     Defendants.


                             CIVIL ACTION COMPLAINT
                                   THE PARTIES

             Plaintiff, Dr. Richard Gross, D.M.D. ("Dr. Gross"), an individual citizen of the

Commonwealth of Pennsylvania, is a dentist who at all times relevant herein operated his




                                                       2020-01198-CT
             Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 6 of 19




professional dental practice via the business operations of co-Plaintiff Richard G Gross, DM1),

LLC ("Gross dental practice").

        2.      Plaintiff Gross dental practice, a Pennsylvania limited liability company, is a

business offering dental services and has a business located at 601 Gordon Drive, Exton, PA 19341

in the Commonwealth of Pennsylvania, Chester County ("The Property").

       3.      Dr. Gross is the sole member of the Gross Dental practice and at all times relevant

herein managed the dental practice out of the suite on 601 Gordon Drive in Exton, PA.

       4.      The subject building ("Gross Building") that houses the Gross dental practice is

owned by Plaintiff N.K.B.M., LLC ("NKI3M"), a Pennsylvania limited liability company and at

all times relevant herein remained the titled owner of the Subject office space in Chester County

at all relevant and salient times herein

       5.      Dr. Gross is the sole member of NKBM, LLC

       6.      Defendant Liberty Mutual Insurance Company ("Liberty Mutual"), is an insurance

company that provides comprehensive general insurance coverage for The Gross Dental practice

and NKBM under policy #BZ55671 81604, with a policy period of July 31, 2018 through July 31,

2019. a true and correct copy of the Liberty Mutual policy is attached hereto and made part of this

Complaint as Exhibit "A" ("Liberty Mutual Policy")

       7.      Defendant Aspen American Insurance Company ("Aspen") is an insurance

company that provides comprehensive general insurance coverage for Dr. Gross under policy

##D023604-12, with a policy period of July 1, 2019 through October 1, 2019, a true and correct

copy of the Aspen Insurance policy is attached hereto and made part of the Complaint as Exhibit

"B" ("Aspen Policy").




                                                            2020-01198-CT
             Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 7 of 19




       8.      At all times relevant herein, Plaintiffs took all reasonable actions under the

circumstances to fully investigate, address and to mitigate the damages (as more fully set forth

below as if incorporated herein) reasonably under the circumstances.

       9.      Defendant One Day Roofing, LLC ("One Day"), a limited liability company with

a business address at 1290 Bay Dale Dr # 320, Arnold, MD 21012 is a building remediation

company who at all times relevant herein performed specific repair and remedial work at the

Property as set forth more fully below.

       10.     Defendant Honiefix Custom Remodeling Corp. ("Homefix"), a corporation with a

business address located at 1506 Job Avenue Suite 18 U, Baltimore, MD, 21227-1083, is a building

remediation company who at all times relevant herein performed repair and remedial work at the

Property.

       H.      Defendant Greensky LLC ("Greensky"), a limited liability company with a

business address of 1797 Northeast Expressway, NE Suite 100, Atlanta, GA 30329-2451,

specializes in certain consumer credit plans extended by participating lenders to borrowers for the

purchase of goods and/or services from participating merchants/providers and more specifically

who provided financing, selected, hired and in fact directed the remedial roof work.



       12,     Dr. Gross has operated the Gross dental practice since 2015 at the property.

       13.     in connection with the dental services provided by the Gross dental practice, the

Gross dental practice and NKBM obtained the following commercial insurance coverages from

Liberty Mutual for (a) the business personal property of the Gross dental practice, (b) business

interruption for the Gross dental practice and (c) the Gross building.




                                                             2020-01198-CT
              Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 8 of 19




        14.      The Liberty Mutual policy provides for coverage for water damage and business

interruption losses.

        15.      The Aspen Insurance policy provides for insurance coverage of water damage and

business interruption losses at the Subject Property for Plaintiff(s) as policyholders.

        16.      In or about April 2019, Dr. Gross discovered that water was leaking from the roof

of the Gross building into his otherwise pristine, dental office.

        17.      One Day, through Matt Rozanski, who upon information and belief is the owner of

One Day promised to fix the roof, stop the leak and guaranteed that the roof would not leak for a

period of fifteen years.

        18.      In connection therewith, and based on Mr. Rozanski's representations, Dr. Gross

signed a contract with One Day to fix the leaky roof for the sum of $9,500 on or about April 29,

2019,

        19.     The One Day agreement for the salient services performed herein is attached as

Exhibit "C"

        20.     In connection with that roofing job. One Day and Mr. Rozanski urged Dr. Gross to

finance the cost of the roofing work through Greensky.

        21.     Thereafter, on or about May 7, 2019 Dr. Gross and Greensky entered into a

financing agreement for the payment of roof work at the subject property.

        22.     Unfortunately, One Day, by its flawed and negligent action at all times relevant

herein, failed to properly repair the roof, and proximately and directly caused additional property

damage to the Property.




                                                             2020-01198-C7
              Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 9 of 19




        23.      Despite repeated requests to correct and remediate the proximately caused water

and related property damage by Plaintiffs, One Day failed to correct its flawed work directly and

proximately resulting in additional damages to the Property.

        24.      After Dr. Gross repeatedly complained about One Day's negligent work to

Greensky, Greensky without any notice or input from Gross or the representatives of Gross

unilaterally hired and directed Homefix to subsequently remediate and fix the leaky roof, and upon

information and belief, they were told to properly and fully stop the ongoing active water

infiltration.

        25.      In connection therewith, Homefix told Dr. Gross that it would repair the roof within

one day of work and thereafter guarantee the workmanship for a period of fifteen years.

        26.     On July 9, 2019, Homefix started to repair the roof of the Gross building by

removing layers of roofing.

        27.     However, despite its prior promise, Honiefix failed to complete the roof repair by

July 9, 2019.

        28.     Despite the fact that significant rain was forecasted to take place on July 11, 2019,

Homefix did not make any reasonable efforts to properly or sufficiently mitigate the obvious

impending water from the forecasted rain.

        29.     Instead, Homefix, acting on their own volition and at the direction of Greensky

applied tarps to the roof and guaranteed that the tarps would secure the Property when in fact these

measures patently failed.

        30.     Thereafter, the occurrence of the weather events subsequently caused the tarps to

fail, which proximately caused additional water damage and economic losses to Plaintiffs, who at

all times salient herein, took every reasonable measure to mitigate damages.




                                                             2020-01198-CT
           Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 10 of 19




        31.    Plaintiffs supplement and incorporate by reference as if fully set forth herein at

length all prior averments and paragraphs.

        32.    Exhibits A and B are insurance policies that form the basis of a contract. The

purpose of this contractual relationship was to provide coverage for, inter alia, water loss and

property and business interruption damages for Plaintiff from Defendants.

        33.    Liberty Mutual and Aspen, despite repeated requests and demands for payment of

the Property damages owed to Plaintiffs as a consequence of the loss information submitted to the

insurers, Liberty Mutual and Aspen refuse to pay for the covered losses.

       34.     The Plaintiff(
                            s) are contracted policyholder(s) to the insurance contracts as set forth

more fully herein.

       35.     As set forth fully by the above paragraphs and averments, which are all

incorporated by reference and fully adopted herein, Liberty Mutual and Aspen have breached the

relevant duty of good faith and fair dealing with respect to their conduct towards Plaintiffs.

       36.     Plaintiffs have been deprived of monetary gains which were earned but not paid by

Liberty Mutual and Aspen, and equity as a direct and proximate result of gross misconduct of One

Day, Greensky and Hometix done without consent or authority of Plaintiffs.

       37.     The economic losses sustained by Plaintiffs were proximately caused by the

improper acts of Liberty Mutual and Aspen, individually or through its agents, servants, workers

and/or employees, which consist of, but are not limited to, the following:

       a) misrepresenting the investigation and causes of loss for activities involved with and done

in furtherance of the parties Agreement and




                                                             2020-01198-CT
              Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 11 of 19




        b) failing to properly identify correspondence and subsequent dealings/contractual

relations that emanated from the efforts of Plaintiff and Defendants; and

        c) failing to properly and truthfully deal in good faith in regard to the aforesaid agreement

and in misappropriating said sums belonging to Plaintiff; and

        d) failing to properly follow the rules, regulations and standards concerning their

agreement; and failing to follow the standards of good faith and fair dealing; and

        e) failing to use a reasonable degree of care to ensure that the actions by Defendants were

in the Plaintiff's best interest; and,

        f) disregarding the rights and clearly stated agreement of the Plaintiffs and their work,

benefits and monetary sums due for work done as between them and Defendants.

        38.      As a direct and proximate result of the aforesaid acts of Defendants, its agents.

servants, workers and/or employees, Plaintiffs sustained economic losses, monetary damages as

well as significant damage as a result of Defendants misconduct.

        WHEREFORE. Plaintiffs request that this Court enter judgment against Defendants

Liberty Mutual and Aspen, jointly and severally, in the amount in excess of $50,000.00 plus

interest, court costs, attorney fees and such other relief as may be fair and equitable
                                                  ThTr




        39.      Plaintiffs incorporate as if fully set forth herein all other paragraphs.

        40.      Plaintiffs as claimants in these negligence claims must establish the presence of

the following:

                 a. a legal duty or obligation;

                 b. a breach of that duty;

                 c. a causal link between that breach and the injury alleged;



                                                               2020-01198-CT
             Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 12 of 19




                d. and actual damage or loss suffered by the claimant as a consequence of thereof.

                       156 A.3d 1261, 1271 (Pa.Supe. 2017) (citation omitted).

       41.      Plaintiffs as consumers for the specialized roof repair services are owed a duty of

ordinary care to ensure that the roof repair work was performed reasonable and safe without

defects.

       42.      One Day and Homefix breached these duties collectively by failing to properly

complete roof repair and secure the roof work from normal expected weather conditions.

       43.      Greensky assumed a duty of care to select, hire, manage and oversee Homefix as

the hired contractor to remediate and address active water intrusion.

       44.      This misconduct is a breach of these duties and directly and proximately resulted

in water damage and related property damage losses to Plaintiffs.

       WHEREFORE, Plaintiff, Dr. Gross, respectfully requests that the Court enter judgment

in his favor and against Defendants One Day, Homefix and Greensky as follows:

       (a)      Awarding Dr. Gross compensatory and punitive damages against Defendants One

Day, Homefix and Greensky, together with interest, costs and fees; and

       (b)      Granting such other and further relief as this Court deems just and proper.




       45.      Plaintiffs incorporate as if fully set forth herein all other paragraphs,

       46.      The actions of Liberty Mutual of which the Gross dental practice and NKBT

complain are actions arising under an insurance policy between them and Liberty Mutual.

       47.      The actions of Liberty Mutual with regard to such policy are governed by

Pennsylvania's bad faith statute, 42 Pa. C.S.A. §8371.




                                                               2020-01.198-CT
             Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 13 of 19




        48.     On information and belief, Liberty Mutual acted in bad faith in violation of 42 Pa.

C.S.A. §8371. Specifically, the actions of Liberty Mutual which constitute bad faith include the

following:

               (a)     Denying the claims for insurance coverage without a proper basis to
support the denial;

                (b)    Denying the claims for insurance coverage even though the evidence upon

which Liberty Mutual relied supported coverage under the Liberty Mutual insurance policy;


                (c)    Denying the claims for insurance coverage based upon erroneous



being advised of its errors;

                (d)      Placing Liberty Mutual's financial interests above the interests of Gross

dental practice and NK.BT;

                (e)    Interpreting the insurance policy in a way that renders the language

inconsistent or meaningless;

                (0     Acting with regard to the Gross practice and NY-BT in an arbitrary and

capricious manner; and

                (g)    Willful and wanton disregard of the overwhelming evidence presented by

right to coverage under the insurance policy.

       49.      As a result of Mutual Liberty's bad faith, Dr. Gross has suffered and continues to

suffer severe stress and economic hardship entitling him to compensatory damages, punitive

damages, interest, attorneys' fees and costs.

       'WHEREFORE, Plaintiffs, the Gross dental practice and NXBT, respectfully request that

the Court enter judgment in their favor and against Liberty Mutual as follows:
            Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 14 of 19




                       irTr!TIiii*ii !_.f,)Ti                 ji,it4i(4:IVIi
                                                                               1     11




coverage;

               (b)     Ordering Liberty Mutual to make a full accounting of all coverages due to

                                    I                     CTTIF_



practice and under the Liberty Mutual policy;

               (d)     Ordering Liberty Mutual to timely pay all future benefits due to the Gross

dental practice and NKBT under the Liberty Mutual insurance policy when benefits become due

and payable;

               (e)     Ordering Liberty Mutual to pay prejudgment interest on all benefits due

and owing to the Gross dental practice and NKBT;

               (I)     Ordering Liberty Mutual to pay post-judgment interest on all benefits due

and owing to the Gross dental practice and NKBT;

               (g)     Ordering Liberty Mutual to pay the attorney's fees and costs incurred by the

Gross dental practice and NKBT in this matter;

               (h)     Issuing an injunction prohibiting Liberty Mutual from future breaches of its

duties under the Liberty Mutual policy;

               (i)    Awarding the Gross dental practice and NKBT compensatory and punitive

damages against Liberty Mutual under the Pennsylvania bad faith statute, together with interest,

costs and attorney's fees; and

               (j)    Granting such other and further relief as this Court deems just and proper.




                                                            2020-01198-CT
              Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 15 of 19




        50.      Plaintiffs incorporate as if fully set forth herein all other paragraphs.

        51.      The actions of Aspen of which Dr. Gross complains are actions arising under an

insurance policy between Plaintiff and Aspen as a binding contract.

        52.      The actions of Aspen with regard to such policy are governed by Pennsylvania's

bad faith statute, 42 Pa. C.S.A. §8371.

        53.      On information and belief. Aspen acted in bad faith in violation of 42 Pa. C.S.A.

§8371. Specifically, the actions of Aspen which constitute bad faith include the following:

                 (a)    Denying the claims for insurance coverage without a proper basis to support

the denial;

                 (b)    Denying the claims for insurance coverage even though the evidence upon

which Aspen relied supported coverage under the Aspen insurance policy;

                 (c)    Denying the claims for insurance coverage based upon erroneous

information and interpretations, and improperly refusing to review and reverse the denial after

being advised of its errors;

                 (d)    Placing Aspen's financial interests above the interests of Dr. Gross;

                 (e)    Interpreting the insurance policy in a way that renders the language

inconsistent or meaningless;

                 (f)    Acting with regard to Dr. Gross in an arbitrary and capricious manner; and

                 (g)    Willful and wanton disregard of the overwhelming evidence presented by

right to coverage under the Aspen insurance policy.




                                                               2020-01198-CT
            Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 16 of 19




          54.      As a result of Aspen's bad faith, Dr. Gross has suffered and continues to suffer

severe stress and economic hardship entitling him to compensatory damages, punitive damages,

 interests attorneys' fees and costs.

          WHEREFORE, Plaintiff, Dr. Gross, respectfully requests that the Court enter judgment

in his favor and against Aspen as follows:

                   (a)    Declaring that Dr. Gross is entitled to coverage under the Aspen policy;

                  (b)    Ordering Aspen to make a full accounting of all coverages due to Dr. Gross

under the terms and conditions of the bound Aspen policy;

                  (c)    Ordering Aspen to pay all past benefits due to Dr. Gross under the Aspen

policy;

                  (d)    Ordering Aspen to timely pay all future benefits due to Dr. Gross under the

Aspen policy when benefits become due and payable;

                  (e)    Ordering Aspen to pay pre-judgment interest on all benefits due and owing

to Dr. Gross;

                  (1)    Ordering Aspen to pay post-judgment interest on all benefits due and owing

to Di-. Gross;

                  (g)    Ordering Aspen to pay the attorney's fees and costs incurred by Dr. Gross

in this matter;

                  (h)    Issuing an injunction prohibiting Aspen from future breaches of its duties

under the Aspen policy;

                  (i)    Awarding Dr. Gross compensatory and punitive damages against Aspen

under the Pennsylvania bad faith statute, together with interest, costs and attorney's fees; and

                  (j)    Granting such other and further relief as this Court deems just and proper.
Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 17 of 19




                                 MARK THOMAS SOPHOCLES, LLC




                                 By:      'homas Sopoces, Esquire
                                 1terny for P!atht!ffs
           Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 18 of 19




                                         V E RFICATION
        Plaintiff, Richard D. Gross, deposes and states that he is the undersigned in the within

action, and as such is authorized to make this Verification on his own behalf; that Plaintiffs Civil

Ac1io Complaint are in accordance with the representations miade by Plaintiffs and that the

same are true and correct to the best of our knowledge, information and belief: ad that this

Verification is given pursuant to the penalties of 18 Pa C.S.A. section 4904 relating to unswom

falsification to authorities.




                                                            2020-01198-CT
           Case 2:20-cv-03106-CDJ Document 1-1 Filed 06/25/20 Page 19 of 19



                                                                                 F1 d ici        by
                                                                                  .19   '.       PM

     I, Mark T. Sophocles, Esquire, hereby certify that the foregoing Civil Action Cos       .




was served on the following defendants this 20th day of May 2020 via Certified Mail Fuuc. a
follows:

                                      One Day Roofing
                                     120 Bay Da!e Drive
                                          Suite 320
                                      Arnold, MD 21012

                              Homefix Custom Remodeling Corp
                                     1506 Job Avenue,
                                         Suite 128
                                Baltimore, MD, 21227-1083

                                        Greensky, LLC
                                   1797 Northeast Expy NE
                                            Ste 100
                                   Atlanta, CIA 30329-2451

                                   Liberty Mutual Insurance
                                     175 Berkeley Street
                                      Boston, MA 02116

                             Aspen American Insurance Company
                                   175 Capital Boulevard
                                          # 300
                                   Rocky Hill, CT 06067.



                                                                k
                                                      IV
                                           Mark T. Sphoecs, Esquire




                                                         2020-01198-C7
